DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on 3/16/2022 is acknowledged.  
3.	Claims 2, 3, 5, 6, 8, 17 and 21 have been cancelled
4.	New claims 22-24 have been added.
5.	Claims 1, 4, 7, 9-16, 18-20 and 22-24 are pending in this application.
6.	Claims 9-16, 18 and 19 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 11/9/2021.  Claims 7, 22 and 23 remain/are withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.   
	Please note: Instant claim 24 is drawn to the non-elected species of phosphomimetic RAGE protein.  However, during the search for the elected species, prior art was found for the phosphomimetic RAGE protein recited in instant claim 24.  Therefore, for the purpose of compact prosecution, claim 24 is examined in the current office action. 
7	Applicant elected with traverse of Group 1 (claims 1-7, 20 and 21) and elected phosphomimetic RAGE protein according to SEQ ID NO: 2 as species of phosphomimetic RAGE protein in the reply filed on 11/9/2021. 
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 1 is drawn to a phosphomimetic receptor for advanced glycation 

Withdrawn Objections and Rejections 
8.	Objection to the specification is hereby withdrawn in view of Applicant’s amendment to the specification and Applicant's persuasive arguments.

10.	Objection to claims 2, 3, 5 and 6 is hereby withdrawn in view of Applicant’s amendment to the claim.
11.	Rejection to claims 1, 3, 5, 20 and 21 under 35 U.S.C. 101 is hereby withdrawn in view of Applicant’s amendment to the claim.
12.	Rejection to claims 1, 3 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Watt et al (Nature, 1983, 303, pages 725-728) is hereby withdrawn in view of Applicant’s amendment to the claim.
13.	Rejection to claims 1, 5 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Briedis et al (Journal of Virology, 1982, 42, pages 186-193) is hereby withdrawn in view of Applicant’s amendment to the claim.

Maintained/Revised Objections
14.	(Revised due to Applicant’s amendment to the claim) Claims 1, 4 and 24 remain/are objected to for the following minor informality: Applicant is suggested to amend claims 1, 4 and 24 as "… comprising the amino acid sequence that is at least 95% identical…".  As stated in the previous office action, the term "an amino acid sequence" broadly includes both fragments and full-length of the sequence that is at least 95% identical to the recited RAGE; and such fragment can be a dipeptide.  

Response to Applicant's Arguments
15.	Applicant argues that the recitation of "comprising an amino acid sequence that is ..." is proper claim language.
16.	Applicant's arguments have been fully considered but have not been found persuasive.  
	In response to Applicant's arguments about instant objection, the Examiner would like to point out that as stated in the previous office action and Section 14 above, the term "an amino acid sequence" broadly includes both fragments and full-length of the sequence that is at least 95% identical to the recited RAGE; and such fragment can be a dipeptide.  Therefore, the objection is deemed proper and is hereby maintained.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 102(a)(1)
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

18.	 Please note: during the search for the elected species, prior art was found for the non-elected species of phosphomimetic RAGE protein.
(Revised due to Applicant’s amendment to the claim) Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi et al (PLoS ONE, 2011, 6, e23132, pages 1-10, filed with IDS), and as evidenced by Schmidt (US 2013/0064835 A1, cited and enclosed in the previous office action).
The instant claim 24 is drawn to a phosphomimetic RAGE protein comprising an amino acid sequence that is at least 95% identical, but less than 100% identical, to human RAGE identified by SEQ ID NO: 3 or a fragment thereof, wherein the phosphomimetic RAGE comprises the amino acid sequence of amino acids 40 to 241 of SEQ ID NO: 1 and the cytoplasmatic tail (CT), and wherein Ser391 as defined in SEQ ID NO: 3 is replaced by a phosphomimetic amino acid.
As stated in Section 28 below, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting the recited "wherein the phosphomimetic RAGE comprises the amino acid sequence of amino acids 40 to 241 of SEQ ID NO: 1 and the cytoplasmatic tail (CT)" as "wherein the phosphomimetic RAGE comprises the amino acid sequence of amino acids 40 to 241 of SEQ ID NO: 3 and the cytoplasmatic tail (CT)".
Sakaguchi et al teach a phosphomimetic RAGE protein wherein serine 391 presented in the cytoplasmatic tail (CT) of the human RAGE is replaced by Glu (a phosphomimetic structure), for example, pages 8-9, Section "Figure S1 Phosphorylation of RAGE and identification of a responsible kinase".  Although Sakaguchi et al do not explicitly disclose the amino acid sequence of human RAGE, Sakaguchi et al teach human RAGE has a cytoplasmatic tail/domain consisting of amino acids 364-404, for example, page 8, left column, Section "Plasmid Constructs".  Therefore, one of ordinary skilled in the art would understand and reasonably expect the human RAGE protein in Sakaguchi et al is 404 amino acids in length.  And as evidenced by Schmidt, human RAGE is 404 amino acids in length and consists of the amino acid sequence of SEQ ID NO: 1, which is identical to the human RAGE of instant SEQ ID NO: 3 (see for example, page 3, paragraph [0052]; and SEQ ID NO: 1 on pages 44-45).  Therefore, the phosphomimetic RAGE protein with serine 391 presented in the CT of the human RAGE replaced by Glu in Sakaguchi et al is identical to the phosphomimetic RAGE protein of instant SEQ ID NO: 4; and meets the limitation of instant claim 24.
Since the reference teaches all the limitations of instant claim 24; the reference anticipates instant claim 24.

Response to Applicant's Arguments
19.	Applicant argues that instant claim 24 excludes proteins having 100% identity to SEQ ID NO: 3.
20.	Applicant's arguments have been fully considered but have not been found persuasive.  
Please note: since only claim 24 is rejected under instant rejection, Applicant's arguments about claims 1 and 22 are moot.
In response to Applicant's arguments about instant rejection, the Examiner would like to point out that the phosphomimetic RAGE protein with serine 391 presented in the CT of the human RAGE replaced by Glu in Sakaguchi et al is identical to the phosphomimetic RAGE protein of instant SEQ ID NO: 4, and has the S391E mutation of instant SEQ ID NO: 3.  Therefore, it meets all the limitation of the phosphomimetic RAGE protein recited in instant claim 24.    
Thus, the rejection is deemed proper and is hereby maintained.
Claim Rejections - 35 U.S.C. § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

22.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

23.	(Revised due to Applicant's amendments to the claim) Claims 1, 4 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Kumar (Ph.D. Thesis, Heidelberg University, 2015, pages 1-151, filed with IDS) in view of Sakaguchi et al (PLoS ONE, 2011, 6, e23132, pages 1-10, filed with IDS) and the Mouse RAGE document (from https://www.uniprot.org/uniprot/Q62151.txt?version=122, 2/17/2016, pages 1-8, cited and enclosed in the previous office action).
The instant claims 1, 4 and 20 are drawn to a phosphomimetic receptor for advanced glycation end products (RAGE) protein comprising an amino acid sequence that is at least 95% identical to murine RAGE identified by SEQ ID NO: 1 or a fragment thereof, wherein the phosphomimetic RAGE comprises the amino acid sequence of amino acids 40 to 241 of SEQ ID NO: 1 and the cytoplasmatic tail (CT), and wherein Ser376 and/or Ser389 as defined in SEQ ID NO: 1 are replaced by phosphomimetic amino acid(s).
Kumar, throughout the literature, teaches the roles of RAGE in DNA repair in a mouse model, for example, page 48, Section "2.2.2.1 Mouse model for organs"; and pages 64-95, Section "3 Results".  Therefore, in view of the teachings of Kumar as a whole, one of ordinary skilled in the art would understand and reasonably expect mouse RAGE is used in Kumar.  Kumar further teaches Ser376 and Ser390 of mouse RAGE are phosphorylated by ATM kinase in the lung; and the importance of phosphorylated RAGE to the regulation of DNA DSB repair and prevention DNA damage associated fibrosis in the lung, such as transfection of the phosphorylation deficient RAGE mutant RAGES376/S390A is not able to reduce the levels of DNA damage in lung fibroblasts isolated from lungs of RAGE-/- mice, and treatment with the phosphorylation deficient RAGE mutant is not able to improve lung function and reduce ɣH2AX/53BP1 foci, for example, pages 77-78, Section "3.3.2 Serine 376 and Serine 390 of RAGE serve as downstream target of activated ATM kinase"; and pages 93-95, Sections "3.7.1 Genetic reconstitutions in lung fibroblast" and "3.7.2 Reconstitution of RAGE normalizes pulmonary function".  Therefore, in view of the teachings of Kumar as a whole, one of ordinary skilled in the art would understand and reasonably expect mouse RAGE with phosphorylated Ser376 and Ser390 as an agent to prevent and/or treat DNA damage associated lung fibrosis.
The difference between the reference and instant claims 1, 4 and 20 is that the reference does not explicilty teach phosphomimetic RAGE protein according to SEQ ID NO: 2 as the elected species of phosphomimetic RAGE protein; and replacing the phosphorylated serine residues in the mouse RAGE with a phosphomimetic structure such as Glu recited in instant claims. 
However, Sakaguchi et al teach Glu as a phosphomimetic structure is used to replace phosphorylated ser391 in human RAGE, for example, pages 8-9, Section "Figure S1 Phosphorylation of RAGE and identification of a responsible kinase".  Therefore, in view of the combined teachings of Kumar and Sakaguchi et al, it would have been obvious to one of ordinary skilled in the art to develop a phosphomimetic RAGE protein comprising the amino acid sequence of mouse RAGE, wherein Ser376 and Ser390 of the mouse RAGE is replaced by Glu, as an agent to prevent and/or treat DNA damage associated lung fibrosis.
Furthermore, the Mouse RAGE document teaches mouse RAGE isolated from lung tissue consists of the amino acid sequence that is identical to the mouse RAGE of instant SEQ ID NO: 1, with Ser at positions 376 and 389 of the cytoplasmatic tail, for example, page 1; and the amino acid sequence on page 8.  
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Kumar, Sakaguchi et al and the Mouse RAGE document to develop a phosphomimetic RAGE protein comprising the amino acid sequence of mouse RAGE of instant SEQ ID NO: 1, wherein Ser376 and Ser389 is replaced by Glu, as an agent to prevent and/or treat DNA damage associated lung fibrosis.  It reads on phosphomimetic RAGE protein according to SEQ ID NO: 2 as the elected species of phosphomimetic RAGE protein.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Kumar, Sakaguchi et al and the Mouse RAGE document to develop a phosphomimetic RAGE protein comprising the amino acid sequence of mouse RAGE of instant SEQ ID NO: 1, wherein Ser376 and Ser389 is replaced by Glu, as an agent to prevent and/or treat DNA damage associated lung fibrosis, because Sakaguchi et al teach Glu as a phosphomimetic structure is used to replace phosphorylated ser391 in human RAGE.  Therefore, in view of the combined teachings of Kumar and Sakaguchi et al, it would have been obvious to one of ordinary skilled in the art to develop a phosphomimetic RAGE protein comprising the amino acid sequence of mouse RAGE, wherein Ser376 and Ser390 of the mouse RAGE is replaced by Glu, as an agent to prevent and/or treat DNA damage associated lung fibrosis.  The Mouse RAGE document teaches mouse RAGE isolated from lung tissue consists of the amino acid sequence that is identical to the mouse RAGE of instant SEQ ID NO: 1, with Ser at positions 376 and 389 of the cytoplasmatic tail.  The phosphomimetic RAGE protein developed from the combined teachings of Kumar, Sakaguchi et al and the Mouse RAGE document is simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Kumar, Sakaguchi et al and the Mouse RAGE document to develop a phosphomimetic RAGE protein comprising the amino acid sequence of mouse RAGE of instant SEQ ID NO: 1, wherein Ser376 and Ser389 is replaced by Glu, as an agent to prevent and/or treat DNA damage associated lung fibrosis.

Response to Applicant's Arguments
24.	Applicant argues about each of the cited prior art references individually.  
With regards to the cited Kumar reference, Applicant argues that Kumar does not indicate that phosphorylation is relevant for DNA repair mechanisms, nor that a phosphomimetic variant of RAGE would be more therapeutically active than wild-type RAGE. 
 With regards to the cited Sakaguchi et al reference, Applicant argues that "Sakaguchi is a scientific publication that investigates ligand-dependent signaling pathways of RAGE, which are particularly important in inflammatory diseases but also in degenerative and hypoproliferative diseases. In particular, the molecular processes directly downstream of the ligand-activated RAGE are the focus of the publication…Sakaguchi does not indicate a therapeutic use of the phosphomimetic variant of hRAGE S391E. It is only used in Sakaguchi, as described above, to test the binding of PKCζ  to RAGE…Sakaguchi not only fails to provide any evidence for a therapeutic effect of the phosphomimetic RAGE variant, but in particular there is no investigation into the role of RAGE in the nucleus and especially in DNA repair. Instead, the authors address the classical pro-inflammatory role of RAGE. Thus, it is clear that the combination of Sakaguchi and Kumar would not lead the skilled person to the claimed subject matter."
25.	Applicant's arguments have been fully considered but have not been found persuasive.  
In response to Applicant's arguments about instant rejection, the Examiner agrees that none of the cited references individually teaches or suggests the phosphomimetic RAGE protein recited in instant claims 1, 4 and 20; and none of the cited references anticipates the phosphomimetic RAGE protein recited in instant claims 1, 4 and 20.  However, the Examiner would like to point out that instant claims 1, 4 and 20 are rejected under 35 U.S.C. 103 (obviousness type), and the rejection is based on the combined teachings of Kumar, Sakaguchi et al and the Mouse RAGE document; therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims.  Furthermore, the Examiner would like to point out that the MPEP states "One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references…" (see MPEP § 2145 IV).
In response to Applicant’s arguments about the cited Kumar reference, the Examiner understands that Kumar does not explicitly teach a phosphomimetic variant of RAGE.  However, in the instant case, as stated in Section 23 above, Kumar explicilty teaches the importance of phosphorylated RAGE to the regulation of DNA DSB repair and prevention DNA damage associated fibrosis in the lung, such as transfection of the phosphorylation deficient RAGE mutant RAGES376/S390A is not able to reduce the levels of DNA damage in lung fibroblasts isolated from lungs of RAGE-/- mice, and treatment with the phosphorylation deficient RAGE mutant is not able to improve lung function and reduce ɣH2AX/53BP1 foci.  Therefore, in view of the teachings of Kumar as a whole, one of ordinary skilled in the art would understand and reasonably expect mouse RAGE with phosphorylated Ser376 and Ser390 as an agent to prevent and/or treat DNA damage associated lung fibrosis.
In response to Applicant's arguments about the cited Sakaguchi et al reference, the Examiner understands that the focus of Sakaguchi et al is not on the role of RAGE in the nucleus and especially in DNA repair.  However, in the instant case, Sakaguchi et al explicitly teach Glu is a phosphomimetic structure that can be used to replace phosphorylated ser391 in human RAGE.  Therefore, in view of the combined teachings of Kumar and Sakaguchi et al, it would have been obvious to one of ordinary skilled in the art to develop a phosphomimetic RAGE protein comprising the amino acid sequence of mouse RAGE, wherein Ser376 and Ser390 of the mouse RAGE is replaced by Glu, as an agent to prevent and/or treat DNA damage associated lung fibrosis.  
Furthermore, the Mouse RAGE document teaches mouse RAGE isolated from lung tissue consists of the amino acid sequence that is identical to the mouse RAGE of instant SEQ ID NO: 1, with Ser at positions 376 and 389 of the cytoplasmatic tail.  Therefore, in view of the combined teachings of Kumar, Sakaguchi et al and the Mouse RAGE document as set forth in Section 23 above, it would have been obvious to one of ordinary skilled in the art to develop the phosphomimetic RAGE protein recited in instant claims 1, 4 and 20.  And the phosphomimetic RAGE protein developed from the combined teachings of Kumar, Sakaguchi et al and the Mouse RAGE document is simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).
Taken all these together, the rejection is deemed proper and is hereby maintained.

New Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
26.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 

27.	Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
28.	Claim 26 recites "A phosphomimetic RAGE protein comprising an amino acid sequence that is at least 95% identical, but less than 100% identical, to human RAGE identified by SEQ ID NO: 3 or a fragment thereof, wherein the phosphomimetic RAGE comprises the amino acid sequence of amino acids 40 to 241 of SEQ ID NO: 1 and the cytoplasmatic tail (CT), and wherein Ser391 as defined in SEQ ID NO: 3 is replaced by a phosphomimetic amino acid".  However, the phosphomimetic RAGE protein recited in instant claim 24 cannot be one comprising the amino acid sequence that is at least 95% identical, but less than 100% identical, to human RAGE identified by SEQ ID NO: 3 or a fragment thereof and also comprising the amino acid sequence of amino acids 40 to 241 of SEQ ID NO: 1 and the cytoplasmatic tail (CT).  Therefore, the metes and bounds of instant claim 24 is vague and indefinite.
	Furthermore, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting the recited "wherein the phosphomimetic RAGE comprises the amino acid sequence of amino acids 40 to 241 of SEQ ID NO: 1 and the cytoplasmatic tail (CT)" as "wherein the phosphomimetic RAGE comprises the amino acid sequence of amino acids 40 to 241 of SEQ ID NO: 3 and the cytoplasmatic tail (CT)".

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658